Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is a Non-Final Office action based on the 15/712197 application RCE filed 08/24/2020. 
Claims 1-18 are pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to Claim 1, it is now unclear if applicant is only attempting to claim the control unit programmed as claimed, or if applicant is also intending to claim the other device parts including the blood cell count measurement device, smear preparation unit, and transport unit among the other claimed parts. Please clarify in the claims/explain.

With respect to Claim 9, it is unclear if what is claimed is a further structural change in the control unit/processor, or if it just a proposed capability. If applicant intends it to be further limiting, they should claim as “ the control unit is further programmed to…”. It is also unclear what the newly claimed retest order is and what a smear preparation order is and what conditions need to be satisfied for the retest to happen or smear preparation to happen since all that is claimed is “based on the initial test”. This in unclear and thus so does not allow one of ordinary skill to determine how to use the invention, please further clarify in the claim language.
With respect to Claims 1 & 9, it is also unclear if by “control unit,” if applicant intends this to mean a controller/processor and then for the measurement units and transport units, are these also processors, or are they more physical structures. Please clarify in the claim language.
With respect to Claim 2-17, it is unclear if these “in response to” limitations mean that the controller is further programmed to perform these functions.  If so, this needs to be claimed as these limitations are not clear currently. For this reason, it is also unclear if these claims a further limiting/proper antecedent basis. Please clear up. With respect to Claim 10, the “being usable” claim limitation is also unclear.
Claim Rejections - 35 USC § 103
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


1. Claims 1-18 are rejected under 35 U.S.C. 103(a) as being obvious over HAMADA  in US 20090223311 in view of ASHARA in 9377480. 
With respect to Claim 1, 4 & 18, HAMADA et al. teach of an analyzer comprising: a first measurement unit for measuring samples; a second measurement unit; and a transportation device operable to transport a plurality of sample containers accommodated in a first rack and containing samples and a plurality of sample containers accommodated in a second rack and containing samples, to the first measurement unit and the second measurement unit, wherein the transportation device comprises a first transportation section operable to transport the plurality of sample containers on the first rack to the first measurement unit and the second measurement unit by transporting the first rack on a transport path, and a second transportation section operable to transport the plurality of sample containers on the second rack to the first measurement unit and the second measurement unit by transporting the second rack on the transport path independently from movement of the first rack, is disclosed. A transportation device/unit is also disclosed and the transportation of blood containers can be down forward and backward(abstract, Claims 14 & paragraph 0068) and of a control unit/programming to control all of this(paragraphs 0017-0026 & figures 10-19). More specifically, HAMADA et al. teach that the two measurement units which can be transferred backwards and forward from being a blood cell count device and a blood smear device (paragraph 0093). In case HAMADA et al. do not make the forward and backward movement of one container clear, ASAHARA et al. is used to remedy this. 


With respect to Claim 6-8 & 14, HAMADA et al. teach of transporting the second and other sample containers and racks to the first and second measurement units and of controller the transport units(paragraph 0068-0073).
With respect to Claim 9, ASAHARA et al. teach of determining and programming a retest order(Column 21, lines 11-55).
With respect to Claims 10-13 & 15 HAMADA et al. teach of conditioned responses (paragraphs 0017-0026 & figures 10-19, and the other associate figure descriptions.
With respect to Claim 16-17, ASAHARA et al. teach of a gripping section(31) and gripping nails(33).  In addition, HAMADA et al. teach of grippers(paragraph 0081). 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
HAMADA  in US 20090223311 is used as the primary piece/best piece of prior art though it is also noted that FUKUMA in US 20130160533, which seems to be by the 
Further 112 rejections are made with respect to the amendments dated 08/24/2020.
All claims remain rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Primary Examiner, Art Unit 1797